Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 19-23 and 28-30, drawn to a method for treating a cancer characterized by the presence of an IDH1 mutation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an inhibitor of mutant IDH1, classified in C07D 205/08.

II.	Claims 24-27, drawn to a method of reducing the level of 2-hydroxyglutarate (2HG) in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an inhibitor of mutant IDH1, classified in C07D 207/26.

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally different.  The invention of group I is drawn to a method of treating cancer and focuses solely on treating the disease.  The invention of .   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Consequently, due to the reasons listed above, these inventions are distinct and a search required for Group I (i.e. method of treating cancer) is not required for Group II.  Accordingly, a search for both groups would pose an undue burden on the Office (see MPEP § 808.02).  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election

In addition, this application contains claims that are directed to more than one species of the generic inventions.   Specifically, applicant is claiming the use of an inhibitor of IDH1 and recites various compounds in the specification wherein compound 1 is contrastingly different from compound 209 which contains a pyridine attachment and presence of an indole.  Thus, once applicant has selected a specific group to be examined, applicant will need to further elect the specific species associated with the chosen invention.  Moreover, this species election is required for both groups listed above.  

For both groups listed above:
-Specifically, applicant is required to elect a particular inhibitor of mutant IDH1. Alternatively, applicant may elect a particular inhibitor of mutant IDH1 listed in the specification on pgs. 18-44.  
For group I only:
-Applicant is also required to elect a particular cancer to be treated in the method of group I.  Alternatively, applicant may elect a particular cancer that possesses IDH1 mutation expression listed in claim 20.  
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed. Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).


No telephone call was made due to the complexity of the election/restriction.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/17/2021